DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claim 22 is objected to because of the following informalities:  the claim recites “the second surface of the substrate” without providing antecedent basis for “a second surface of the substrate.”  The examiner assumes that the claim contains a typographical error and is intended to recite “the second side of the substrate,” as antecedent basis has been provided for “a second side of the substrate” in Claim 1, from which Claim 22 depends.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokma et al. (hereinafter “Bokma” US 2013 / 0141342).

As pertaining to Claim 12, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) a touch pad (see (500) in Fig. 5), comprising: 
a substrate (see (502) in Fig 5);
a capacitance sensor (see Fig. 3 in combination with (502) in Fig. 5 for a touch or proximity touch associated with (506)) disposed on a first surface (i.e., a top surface) of the substrate (502; see Page 3 through Page 4, Para. [0041]-[0042]; Page 1, Para. [0003]; and Page 5, Para. [0055]);
one or more deformable snap members (see (508) in Fig. 5) secured to a second surface (i.e., a bottom surface) of the substrate (502) where the second surface (i.e., the bottom surface) is opposite to the first surface (i.e., the top surface);
a sense electrode (see (512) in Fig. 5) on the second surface (i.e., the bottom surface) of the substrate (502); and
a sensing circuit (i.e., a microcontroller) to measure a capacitive measurement (see (504) in Fig. 5 for a force or pressure touch) affected by a distance between the sense electrode (512) on the second side (i.e., the bottom side) of the substrate (502) and the one or more deformable snap members (508);
wherein an amount of deflection (i.e., a change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) of deformable snap members (508) is measurable with a sense controller (i.e., a microcontroller; see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 19, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) a method of using a touch pad sensor (see (500) in Fig. 5), comprising: 
receiving a first change in a capacitive measurement (see Fig. 3 in combination with (502) in Fig. 5 for a touch or proximity touch associated with (506)) from a first sense electrode (see any of (S1-S4) in Fig. 3) on a first side (i.e., a top side) of a substrate (see (502) in Fig. 5);
determining that the first change in the capacitive measurement (i.e., the change associated with the touch or proximity touch corresponding to (506) and (502)) corresponds to a user touch or a user proximity gesture (again, see (506); and see Page 3 through Page 4, Para. [0041]-[0042]; Page 1, Para. [0003]; and Page 5, Para. [0055]);
receiving a second change in a capacitive measurement (see (504) in Fig. 5 for a force or pressure touch) by a sense controller (i.e., a microcontroller) from a second sense electrode (see (508, 512) in Fig. 5) on a second side (i.e., a bottom side) of a substrate (again, see (502)) where the second side (i.e., the bottom side) is opposite to the first side (i.e., the top side); and
determining by the sense controller (i.e., the microcontroller) that the second change in the capacitive measurement (i.e., the change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) corresponds to a force input (see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 20, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) that the second change in the capacitive measurement (i.e., the change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) is caused by a deflection of a deformable snap member (see (508)) secured to an underside (i.e., a bottom side) of the substrate (502; again, see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 21, Bokma discloses (see Figs. 5A-5C along with Figs. 7A-7C) that the touch pad (see (500) in Fig. 5) is positioned within a cavity (i.e., a housing) of a computing device (see (736) in Fig. 7A; see (740) in Fig. 7B; and see (744) in Fig. 7C; and note that the touch pad (500) is positioned within a housing of a computing device such that a downward force or pressure on the touch pad causes the touch pad to move deeper into the housing; see Page 6, Para. [0060]-[0062]);
wherein when the touch pad (500) is pushed with a force sufficient to move a portion of the touch pad (500) into a cavity (i.e., the housing; again, see Figs. 7A-7C in combination with Figs. 5A-5C), the portion of the touch pad (500) moves deeper into the cavity (i.e., the housing) until the one or more deformable snap member (see (508)) is pushed against a structure (i.e., see the ends of (508) which are pressed against a flat surface structure) within the cavity (i.e., the housing) causing an apex of the one or more deformable snap member (again, see (508)) to be pushed towards the sense electrode (see (512); and again, see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-11, 13-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bokma in view of Mittleman et al. (hereinafter “Mittleman” US 2011 / 0241442).

As pertaining to Claim 1, Bokma discloses (see Fig. 3 in combination with Figs. 5A-5C) a touch sensor (see (500) in Fig. 5), comprising: 
a substrate (see (502) in Fig 5);
a first drive electrode (see (D0-D3) in Fig. 3) on a first side (i.e., a top side) of the substrate (502);
a first sense electrode (see (S0-S3) in Fig. 3) on the first side (i.e., the top side) of the substrate (502);
wherein the first drive electrode (see (D0-D3)) and the first sense electrode (see (S0-S3)) form at least a portion of a capacitive sensor (see Fig. 3 in combination with (502) in Fig. 5 for a touch or proximity touch associated with (506)) on the first side (i.e., the top side) of the substrate (502; see Page 3 through Page 4, Para. [0041]-[0042]; Page 1, Para. [0003]; and Page 5, Para. [0055]); and
a second sense electrode (see (512) in Fig. 5) on a second side (i.e., a bottom side) of the substrate (502) wherein the second side (i.e., the bottom side) is opposite to the first side (i.e., the top side);
a deformable snap member (see (508) in Fig. 5) disposed over the second sense electrode (512), the deformable snap member (508) includes:
a deflectable metal material (i.e., a conductive material);
wherein when the metal material (i.e., the conductive material) flexes from a resting position (i.e., via a force or pressure from the user), a change in capacitance between the deformable snap member (508) and the second sense electrode (512) is measurable (i.e., via a microcontroller);
wherein an amount of deflection (i.e., a change associated with a force or pressure touch as measured by the capacitance between (508) and (512)) of deflectable metal material (see (508)) is measurable with a sense controller (i.e., the microcontroller; see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

Bokma does not explicitly disclose that the deformable snap member is disposed over a second drive electrode and a sense electrode on the second side of the substrate such that when the deformable snap member or metal material flexes from the resting position, a change in capacitance between the second drive electrode and the second sense electrode is measurable.
However, in the same field of endeavor, Mittleman discloses (see Fig. 3A) a touch pad structure (300) wherein a deformable snap member (320, 321) is disposed at an underside of a touch input member (310), and wherein the deformable snap member (320, 321) is disposed over a drive electrode (i.e., (312A)) and a sense electrode (i.e., (312B)) such that when a finger of a user applies pressure to the deformable snap member (320, 321) by pressing on the touch pad (see (310)), a metal material (i.e., a conductive material) used in the deformable snap member (320, 321) deflects from a rest position, and a change in capacitance between the second drive electrode (312A) and the second sense electrode (312B) is measurable to determine an amount of deflection of the deformable snap member (see (320, 321); and see Page 3, Para. [0025]-[0028]).  It is a goal of Mittleman to provide a touch pad dome switch structure, utilizing one or more deformable snap members in the manner suggested by Bokma, that is reliable and accurate, is protected from damage by contaminants, and can provide tactile feedback to a user (see Page 1, Para. [0007]) while allowing for any degree of change in capacitance to be measured and associated with a pressing force of the user (see Page 3 through Page 4, Para. [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bokma with the teachings of Mittleman, such that the touch pad of Bokma further comprises a deformable snap member disposed over a drive electrode and a sense electrode, in order to provide a touch pad structure that is reliable and accurate, can be protected from damage by contaminants, and can provide tactile feedback to a user while allowing for any degree of change in capacitance to be measured and associated with a pressing force of the user.

As pertaining to Claim 3, Mittleman discloses (see Fig. 3A) that a range of pressures applied to the deformable snap member (320, 321) is detectable (i.e., as a capacitance change; again, see Page 3 through Page 4, Para. [0029]-[0030]).

As pertaining to Claim 8, Bokma discloses (see Figs. 5A-5C along with Figs. 7A-7C) that the substrate (502) is part of a capacitive touch pad (see Fig. 3 in combination with Fig. 6) incorporated into a computing device (see (736) in Fig. 7A; see (740) in Fig. 7B; and see (744) in Fig. 7C; and see Page 5, Para. [0056] and Page 6, Para. [0060]-[0062]); and
wherein the capacitive touch pad (again, see Fig. 3 and Fig. 6) is incorporated into a user touch surface (i.e., a top surface) of the substrate (502) opposite of an underside surface (i.e., a bottom surface; again, see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).

As pertaining to Claim 9, Mittleman discloses (see Fig. 3A) that the deformable snap member (320, 321) is secured to the substrate (see (310); and again, see Page 3, Para. [0023]).

As pertaining to Claim 10, Mittleman discloses (see Fig. 3A) that the deformable snap member (320, 321) is part of a plurality (i.e., one or more) of deformable snap members secured to the substrate (see Page 1, Para. [0002]).

As pertaining to Claim 11, Mittleman discloses (see Fig. 3A) that activation of the plurality of deformable snap members (320, 321) enable collection of both pressure information and location information (see Page 3 through Page 4, Para. [0027]-[0029]).

As pertaining to Claim 13, Bokma does not explicitly disclose a drive electrode and the sense electrode disposed to cover the one or more deformable snap members; wherein when a finger applies pressure to the one or more deformable snap members by pressing on the touch pad, a metal material used in the one or more deformable snap member deflects from a rest position.
However, in the same field of endeavor, Mittleman discloses (see Fig. 3A) a touch pad structure (300) wherein a deformable snap member (320, 321) is disposed at an underside of a touch input member (310), and wherein a drive electrode (i.e., (312A)) and a sense electrode (i.e., (312B)) are disposed to cover the deformable snap member (320, 321); wherein when a finger applies pressure to the deformable snap member (320, 321) by pressing on the touch pad (see (310)), a metal material (i.e., a conductive material) used in the deformable snap member (320, 321) deflects from a rest position (see Page 3, Para. [0025]-[0028]).  It is a goal of Mittleman to provide a touch pad dome switch structure, utilizing one or more deformable snap members in the manner suggested by Bokma, that is reliable and accurate, is protected from damage by contaminants, and can provide tactile feedback to a user (see Page 1, Para. [0007]) while allowing for any degree of change in capacitance to be measured and associated with a pressing force of the user (see Page 3 through Page 4, Para. [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bokma with the teachings of Mittleman, such that the touch pad of Bokma further comprises a drive electrode and a sense electrode disposed to cover the one or more deformable snap members, in order to provide a touch pad structure that is reliable and accurate, can be protected from damage by contaminants, and can provide tactile feedback to a user while allowing for any degree of change in capacitance to be measured and associated with a pressing force of the user.

As pertaining to Claim 14, Mittleman discloses (see Fig. 3A) a degree of deflection of the one or more deformable snap members (320, 321) are detectable (i.e., as a capacitance change) allowing for a range of pressure applied to the one or more deformable snap member (320, 321) to be detectable (again, see Page 3 through Page 4, Para. [0029]-[0030]).

As pertaining to Claim 15, Mittleman discloses (see Fig. 3A) a change in a capacitance between the drive electrode (312A) and the sense electrode (312B) is used to detect the deflection (again, see Page 3 through Page 4, Para. [0027]-[0029]).

As pertaining to Claim 16, Mittleman discloses (see Fig. 3A) that the one or more deformable snap members (320, 321) are disposed on the substrate (see (310)) such that the one or more deformable snap members (320, 321) enable collecting position information and pressure information when pressure is applied to the one or more deformable snap members (again, see (320, 321); and see Page 3 through Page 4, Para. [0027]-[0029]).

As pertaining to Claim 17, Mittleman discloses (see Fig. 3A) that a portion of the at least one drive electrode (312A) and a portion of the at least one sense electrode (312B) are disposed underneath the deformable snap member (see (320, 321));
a capacitance value exists between the at least one drive electrode (312A) and the at least one sense electrode (312B) when the at least one drive electrode (312A) is activated and the deformable snap member (320, 321) is in a rest position;
wherein the capacitance value changes when a metal material (i.e., a conductive material) of the deformable snap member (320, 321) is deflected (i.e., via a force or pressure) from the rest position (again, see Page 3 through Page 4, Para. [0027]-[0030]).

As pertaining to Claim 18, Mittleman discloses (see Fig. 3A) that a greater deflection of the metal material (i.e., conductor; see (320, 321)) results in a greater change in the capacitance value (again, see Page 3 through Page 4, Para. [0027]-[0030]).

As pertaining to Claim 22, Bokma discloses (see Figs. 5A-5C) an electrically insulating layer (i.e., an air gap) incorporated into the substrate (502) that shields the effects of a user’s presence from capacitance readings measured on the second surface (i.e., the second side or bottom side) of the substrate (502; again, see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bokma in view of Mittleman and further in view of Huang (US 10,510,499).

As pertaining to Claim 4, neither Bokma nor Mittleman explicitly discloses a carrier attached to the second side (i.e., the bottom side) of the substrate; an open cavity with at least one opening is defined by the carrier; wherein the deformable snap member is at least partially disposed within the open cavity such that an apex of the deformable snap member protrudes out of the opening.
However, in the same field of endeavor, Huang discloses (see Fig. 6 and Fig. 10) a touch pad (3) comprising a substrate (32), wherein a touch sensor (see (31, 32)) is disposed on a first side (i.e., a top side) of the substrate (32), and a deformable snap member (33) is disposed on a second side (i.e., a bottom side) of the substrate (32; see Col. 1, Ln. 25-42; and Col. 4, Ln. 63-67 through Col. 5, Ln. 1-37), wherein a carrier (331) is attached to the second side (i.e., the bottom side) of the substrate (32); an open cavity (i.e., an opening) with at least one opening is defined by the carrier (331; see Fig. 10); and wherein the deformable snap member (33) is at least partially disposed within the open cavity (see Fig. 10) such that an apex (i.e., a top) of the deformable snap member (33) protrudes out of the opening (again, see Fig. 10 and see Col. 5, Ln. 47-67 through Col. 6, Ln. 1-50).  It is a goal of Huang to provide a deformable snap member arranged underneath a touch sensor that enhances the comfort of operating the touch sensor (see Col. 2, Ln. 53-61).  Further, Huang discloses a deformable snap member implemented in a manner analogous to that of Bokma and Mittleman.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bokma and Mittleman with the teachings of Huang in order to provide a deformable snap member that enhances the comfort of operating the touch sensor as suggested by Huang.

As pertaining to Claim 5, Huang discloses (see Fig. 6 and Fig. 10) that the carrier (331) is an open frame (again, see Fig. 10 and Col. 5, Ln. 47-67 through Col. 6, Ln. 1-50).

As pertaining to Claim 6, Huang does not explicitly disclose the material composition of the carrier (331).  That is, Huang does not disclose that the carrier (331) is made of an electrically insulating material.  
However, one of ordinary skill in the art would have readily appreciated that the carrier (331) as disclosed by Huang must be made of an electrically insulating material in order to prevent short circuiting of the second drive and sense electrodes (3311, 3312) disposed on the second side of the substrate (32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined teachings of Bokma, Mittleman, and Huang plainly suggest a carrier that is made of an electrically insulating material in order to allow for proper functioning of the deformable snap member disclosed by Huang.

Response to Arguments

Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly the reference to Bokma, teach or fairly suggest the claimed “one or more deformable snap members secured to a second surface of the substrate” and “a sense electrode on the second surface of the substrate” as recited in independent Claim 12 (see Remarks at Pages 7 and 8).  Specifically, the applicant has asserted that the “sense electrode” (512) as shown in Figure 5 of Bokma is “not on or otherwise connected to the bottom surface” as required by Claim 12 (see Remarks at Page 9).  The applicant has reiterated this argument with respect to the claimed features of independent Claim 1 and independent Claim 19 (see Remarks at Pages 9 and 11).  The examiner respectfully disagrees.
Firstly, the examiner respectfully points out that independent Claims 1 and 19 do not recite any features related to a “surface of a substrate.”  Independent Claims 1 and 19 recite features related to a “first side” of a substrate and a “second side” of a substrate.  Respectfully, there is nothing inherent or implied by the phrase “on a first side of the substrate” or “on a second side of the substrate” that would require a structural interpretation of direct contact or direct connection of elements that are “on a first side” or “on a second side” of the substrate.  In fact, many layers and/or structural features may be disposed “on a first side” or “on a second side” of a substrate without requiring each layer or structural feature to directly contact or directly connect to a substrate.  Further, with respect to independent Claim 12, the originally filed Specification and newly presented Claim 22, which presumably references the same structural features as independent Claim 1 as the applicant has directed the arguments of Claim 12 to the corresponding features of Claim 1, the claimed feature “on a first surface of the substrate” and “on a second surface of the substrate” does not inherently or implicitly require an interpretation of direct contact of elements with the “surface of the substrate” without any intervening elements.  As shown in Figure 9, for example, of the originally filed disclosure, and as referenced in newly presented Claim 22, a claimed “sense electrode” (908) may be “on the second surface of the substrate” (904) without actually contacting the second surface of the substrate (904), as an intervening element (912), such as an electrically insulating material, may be disposed between the “sense electrode” (908) and the substrate (904).  Likewise, the claimed “one or more deformable snap members” (900) are not shown to be “secured to” the “second surface of the substrate” via a direct connection.  As such, it would be improper to read the relevant features of independent Claims 1, 12, and 19 as inherently requiring a direct connection to the claimed substrate.  Further, Bokma plainly discloses (see Figs. 5A-5C) a substrate (502) in which one or more deformable snap members (see (508)) are secured or “otherwise connected” to a second surface of the substrate (502) and a sense electrode (see (512)) is on the second surface (see Page 4 through Page 5, Para. [0049]-[0052] and [0054]).  It should be noted that electrode (512) is shown to be “on” the second surface (502) via an insulating air gap layer incorporated into the substrate (502).  Therefore, the rejection of Claims 1, 3-6, and 8-22 is maintained.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622